Filed 6/28/13 P. v. Aguilar CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----



THE PEOPLE,                                                                                  C072211

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM036838)

         v.

LEONARD MICHAEL AGUILAR,

                   Defendant and Appellant.




         This is an appeal pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende).
         On June 30, 2012, defendant Leonard Michael Aguilar was found in possession of
two grams of methamphetamine, a usable amount.
         Defendant entered a negotiated plea of no contest to possession of
methamphetamine (Health & Saf. Code, § 11377, subd. (a)) and admitted having served a
prior prison term (1994 robbery) (Pen. Code, § 667.5, subd. (b)) in exchange for a
stipulated sentence of four years and the dismissal of the remaining count (possession of
drug paraphernalia, a misdemeanor) and allegations (two strike priors and two additional



                                                             1
prior prison terms) with a waiver pursuant to People v. Harvey (1979) 25 Cal. 3d 754.
Defendant’s request to be released pending sentencing to attend a residential drug
treatment facility was denied.
       The court sentenced defendant to state prison for the stipulated four-year term
(upper term of three years for the underlying offense plus one year for the prior prison
term) and awarded a total of 168 days of presentence custody credit.
       Defendant appeals.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal. 3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.
                                       DISPOSITION
       The judgment is affirmed.



                                           NICHOLSON          , Acting P. J.



We concur:



      HULL             , J.



      MURRAY            ,J

                                              2